Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to applicant’s amendments filed on 09/29/2019.
	
Claim Status:
Pending claims : 1-20.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for controlling beverage dispensing devices.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
	establishing contact with an available …; 
	locating a second beverage vending … on the …; 

The claimed system/machine simply describes series of steps for controlling beverage dispensing devices.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, user devices and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more servers/processors, first user device, second user device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not 
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including independent claims 8, and 16.  

Accordingly, the dependent claims  2-7, 9-15 and 17-20  are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Defosse (US 2006/0167967 A1) in view of Yeo (US 2006/0096997 A1). 

	a network interface; one or more processors; and a computer-readable tangible medium with instructions stored thereon that, when executed, direct the one or more processors to perform acts (para [0030-31], fig. 1; via a NOC 26/one or more dispensing sites 12 across WAN 24 through a WAN interface 29 between NOC control 28 …[0036]; via Microprocessor 64) comprising: 
	establishing contact with an available network (para [0030-33], fig. 1; via a NOC 26/one or more dispensing sites 12 across WAN 24 through a WAN interface 29 between NOC control 28 …system 10 of Fig.1…employ a  point-to-point link to retrieve and send information to a plurality of remote devices)
	locating a second beverage vending device on the network (para [0033-34], Figs.1- 2; via  System 10 of Fig. 1 displays Beverage Dispensing device 14 includes device #1 and #2 [implied locating second beverage device] under conventional beverage dispensing equipment management system);
	establishing contact with the second beverage vending device on the network (para [0035]; via Application controller 18 interface with beverage dispensing hardware 216 [device # 2]… [0038-39]; Fig. 3; via application host 22is operable to communicate with application controllers 18 to communicate to establish a link with a remote computer enabling formation of WAN/Microprocessor 80….[0040-45], Fig. 4; via a remote data acquisition system for beverage dispensing equipment at 11…is a “point-to-point” beverage dispensing device 15 monitoring scheme communicating from a single beverage dispensing site 12 externally over a wide area network [implied second beverage vending device]); and

However, Yeo being in the same field of invention discloses the step of communicating with the second beverage vending device via the network (para [0031-32], Fig. 3; via the main vending machine of Fig. 1 and Fig. 3, the main vending machine 110 comprises a Bluetooth communication module 326 for data and voice communication with sub-vending machines 120-1 to 120-n [implied second vending machine]…[0035], Fig. 4sb-machines 120-1 to 120-n comprises: a digital camera 250/a controller 302; a print mechanism 308 for printing a credit card receipt…a credit card and controlling a display means …[0050] ; the management information displayed on the LCD display 516…[0060-61]; via when receiving approval for payment by credit card/credit card receipt through the printer 308…If a vending machine provide rental services, such as DVD discs/ for retrieving items and a bar code scanner for scanning retrieved items).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Defosse to include the disclosures as taught by Yeo to facilitate communicating via network.   
	Ref claim 2, Defosse discloses the beverage vending device of claim 1, wherein the beverage vending device comprises one or more of: a beverage dispenser; a cooler; a vending machine (para [0024]; via each beverage dispensing device 14 includes applicant ion controller 18 coupled to and interfacing with beverage dispensing hardware and inventory 16 sense other dispensing events and equipment parameters).
	Ref claim 3, Defosse discloses the beverage vending device of claim 1, wherein the computer-readable tangible medium further includes instructions to direct the one or 
	Ref claim 4, Defosse discloses the beverage vending device of claim 1, wherein the computer-readable tangible medium further includes instructions to direct the one or more processors to perform acts comprising: accessing information associated with the beverage vending device; and communicating the information associated with the beverage vending device to one or more of: a control entity; a server; the second beverage vending device (para[0038-39]; Fig. 3; via application host 22is operable to communicate with application controllers 18 to communicate to establish a link with a remote computer enabling formation of WAN/Microprocessor 80). 
	Ref claim 5, Defosse discloses the beverage vending device of claim 4, wherein the computer-readable tangible medium further includes instructions to direct the one or more processors to perform acts comprising: accessing information associated with the beverage vending device comprising one or more of: inventory information associated with beverage ingredients at the beverage vending device; usage information associated with the beverage vending device (para [0041]; via beverage dispensing device 15 includes an application controller 19 similar to 18…and inventory 16/dispensing events such as money received, change given and quantity of dispenses from each selection…application controllers 18 and/or 19….directly sense other beverage dispensing events/inventory parameters … manage syrup and other beverage ingredients).
tangible medium further includes instructions to direct the one or more processors to perform acts comprising: receiving one or more updates via the network (para [0059], Fig. 9; via application host 152 operable to store a copy of the firmware for application controllers 154, 156 and 158… … to allow application host 152 to perform update).
	Ref claim 7, Defosse discloses in view of Yeo, the beverage vending device of claim 1, 
	However, Yeo, specifically discloses, further comprising a scanner, and further wherein the computer-readable tangible medium further includes instructions to direct the one or more processors to perform acts comprising: receiving via the scanner an encrypted dispense string encrypted by an encryption key; 1081323938"BEVERAGE VENDING DEVICE NETWORKING" Application No. TBDPRELIMINARY AMENDMENT Page 11 of 16decrypting the encrypted dispense string with a decryption key to produce a dispense string; and concluding a beverage dispense decision based at least in part on a string serial number in the dispense string (para [0031-32], Fig. 3; via the main vending machine of Fig. 1 and Fig. 3, the main vending machine 110 comprises a Bluetooth communication module 326 for data and voice communication with sub-vending machines 120-1 to 120-n [implied second vending machine]…[0035], Fig. 4sb-machines 120-1 to 120-n comprises: a digital camera 250/a controller 302…; a print mechanism 308 for printing a credit card receipt…a credit card and controlling a display means …[0050] ; the management information displayed on the LCD display 516…[0060-61]; via when receiving approval for payment by credit card/credit card receipt through the printer 308…If a vending machine provide 
	Claim 8 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 9 is rejected as per the reasons set forth in claim 4. 
Claim 10 is rejected as per the reasons set forth in claim 3.
Claim 11 is rejected as per the reasons set forth in claim 4.
Claim 12 is rejected as per the reasons set forth in claim 5.
Claim 13 is rejected as per the reasons set forth in claim 6. 
Claim 14 is rejected as per the reasons set forth in claim 4.
Claim 15 is rejected as per the reasons set forth in claim 7.
Claim 16 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 17 is rejected as per the reasons set forth in claim 2.
Claim 18 is rejected as per the reasons set forth in claim 5.
Claim 19 is rejected as per the reasons set forth in claim 4.
Claim 20 is rejected as per the reasons set forth in claim 7.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Yoakim et al (US 2012/0152125 A1) discloses Beverage Machine for a Network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691